Citation Nr: 1602083	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  12-13 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse



ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1967 to October 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Des Moines Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in July 2011.  The RO issued a statement of the case (SOC) in May 2012.  The Veteran subsequently perfected his appeal with a VA Form 9 in May 2012. 

In August 2012, a Video Conference Board hearing was held before a Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  The VLJ who conducted the August 2012 hearing is no longer employed by the Board.  In April 2015 the Veteran was notified that as that person is no longer available his appeal will be assigned to another VLJ.  The Veteran was notified of his right to request another Board hearing.  In May 2015 the Veteran replied, indicating he wished to appear at another Board hearing.  In September 2015, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In March 2014 the Board reviewed the Veteran's claim, and noted that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Board determined the Veteran reasonably raised the question of whether he is unemployable due to PTSD.  Accordingly, consideration of a TDIU in connection with the higher rating claim on appeal was deemed warranted.  The Board remanded the claims for additional development.  The Agency of Original Jurisdiction (AOJ) completed all requested development.  

The Board issued a decision in October 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a March 2015 Order, the Court granted the parties Joint Motion for Remand (JMR), vacating and remanding the claims for compliance with the parties' instructions.  

The Board, in June 2015, subsequently remanded the issue of entitlement to an evaluation in excess of 30 percent for PTSD and entitlement to a TDIU, for a Video Conference Board hearing.  A Video Conference Board hearing was conducted in September 2015.   

The Board notes, in September 2015, subsequent to the Board hearing and remand, the Veteran submitted a waiver of initial agency of original jurisdiction (AOJ) consideration in regard to additional evidence submitted.  See 38 C.F.R. § 20.1304 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal his PTSD has been productive of reduced reliability and productivity.

2.  The evidence of record does not persuasively show that the Veteran's PTSD precludes him from following a substantially gainful occupation.  



CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent, but no higher, for PTSD for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes on VA an obligation to notify claimants of what information or evidence is needed for claim substantiation and respective evidentiary gathering duties.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his service connection for PTSD.  In Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. at 490-91 (2006); see also 38 C.F.R. § 3.159(b)(3)(i) (2015).  Thus, because the notice that was provided before service connection was granted was sufficient, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

With respect to notice for the issue of entitlement to a TDIU, a letter was sent in April 2014, providing the Veteran with the requisite information to substantiate a claim.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, and lay statements in support of the claim.  The Board has also obtained VA treatment records and VA examination reports from December 2010, and May 2014, which may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation.  Therefore the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  

The record reflects that at the August 2012 hearing, the VLJ explained the issue, focused on the elements necessary to substantiate the claim, and sought to identify any further development that was required to help substantiate the claim.  

The Board notes that the case was remanded in March 2014.  The Board's 2014 remand directed that the Veteran be afforded a VA examination to determine the current level of occupational and social impairment due to PTSD, ensure compliance with the VCAA's duty to notify and to assist on the TDIU claim, and if any benefit is denied to issue a Supplemental Statement of the Case (SSOC).  A VCAA letter was sent to the Veteran on April 2014, and the Veteran was afforded a VA examination in May 2014.  A SSOC was issued in September 2014.  

The case was remanded in June 2015 for a Video Conference Board hearing.  A hearing was held in September 2015.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the September 2015 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's PTSD symptoms and allegations with regard to a TDIU were supplied.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Accordingly, the requirements of the March 2014, and June 2015, remands were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, VA's duty to assist is met and the Board will address the merits of the claim.






II. Increased Rating Claim

A.  Legal Criteria 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).   In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015). 

The Veteran contends that he is entitled to a higher disability rating for his PTSD. The Veteran's service-connected PTSD currently has been evaluated as 30 percent disabling under 38 C.F.R. § 4.130, DC 9411. See 38 C.F.R. § 4.130, DC 9411 (2015).

As relevant to this claim, a 30 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9411 for PTSD manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships. 

A 100 percent rating is assigned under DC 9411 for PTSD manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. Id. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267  (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown 8 Vet. App. 240, 242-244 (1995).

The Court in Mauerhan v. Principi, 16 Vet.App. 436, 442 (2002) observed that the symptoms listed in the General Rating Formula are examples, not an exhaustive list and that "any suggestion that the Board was required . . . to find the presence of all, most, or even some of the enumerated symptoms is unsupported by a reading of the plain language of the regulation."  Id.  The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) 

B.  Factual Background and Analysis
 
The Veteran claims that he is entitled to an initial disability evaluation in excess of 30 percent for his service-connected PTSD.  

In December 2010 the Veteran underwent a VA examination at the Omaha VAMC by a clinical psychologist.   There were no indications of impaired thought process or of pathological thought content.  The Veteran denied any suicidal ideation or any history of suicide attempts.  The Veteran acknowledged crying two to three times per week on a longstanding basis.  The Veteran reported sleep disturbance, reporting that he frequently had insomnia due to remembering handling body bags he was transporting in Vietnam.  The Veteran described intrusive memories of combat stressors, and acknowledged excessive worry.  The Veteran did not report panic attacks, but did describe an inability to tolerate restriction of movement for a recent physical therapy traction procedure.  There was no indication of compulsive behaviors or obsessions.  The Veteran denied any use of illicit drugs, and reported only occasional moderate use of alcohol. The Veteran described some reluctance to discuss his experiences in Vietnam, indicating that he does so selectively, but he has made an effort to educate his wife about those experiences.  The Veteran described feeling connected to his wife, but stated he had few friends.  There was no evidence of inability to recall aspects of traumatic events, restricted affect, or of any sense of foreshortened future.  The Veteran described concentration difficulty, which posed difficulty for his academic studies.  The Veteran described feeling reasonably comfortable in public places, although he stated that at times he positions himself so that he is protected from behind.  The VA examiner diagnosed him with PTSD, chronic, and mild in nature, and assigned him with a Global Assessment of Functioning score of 66. 

According to VAMC Omaha treatment records, in April 2010 the Veteran underwent a psychotherapy session, and reported that he was terminated from his ten year employment with a local home retail store following a customer complaint.  His depression score was 18, in the mild to moderate range.  At a follow up visit in September 2010, the Veteran's GAF score was 58, indicative of moderate difficulty in social, occupational, or school functioning.   

The Veteran's spouse submitted a July 2011 statement, reporting that the Veteran has outbursts of crying uncontrollably, being moody and withdrawn.  She reported that the Veteran cries when watching soldiers coming home.  

In April 2011, the Veteran began treatment at the Sioux Falls VAMC.  The Veteran had symptoms of pessimism, loss of pleasure, self-dislike, crying, loss of interest, worthlessness, loss of energy, irritability, tiredness, and a loss of interest in intimacy.  The Veteran's spouse attended the April 2011 session with the Veteran, and expressed concern that he had been more depressed over the prior 6 months or so, noting that he was lethargic, and irritable.  A VAMC record from May 2011 indicates the Veteran had mild symptoms.  In May 2012 at a psychotherapy session his mood was dysthymic, affect restricted and he appeared lethargic.  At a July 2012 psychotherapy session the Veteran appeared depressed and lethargic.  The Veteran reported frequent nightmares, and difficulty with intimacy.  Records from May 2015 through September 2015, reveal the Veteran suffered from insomnia, nightmares, difficulty concentrating,  and avoidance symptoms.  

In May 2014, the Veteran underwent a VA examination at the Sioux Falls VAMC by a clinical psychologist.  The examiner summarized the Veteran's level of occupational and social impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran was taking anti-depressant medication.  The Veteran reported having a relationship with two of his three children, and reported being estranged from one of his children.  The Veteran reported no drive for intimacy with his wife. The Veteran reported low motivation, frequent crying, over eating and irritability.  The Veteran's wife separated from him for a short period time after the Veteran lost his job and developed emotional difficulties.  They have since reunited.  The Veteran reported graduating from Bueno Vista College in 2012, with a degree in psychology and human services.  In March of 2012 he was hired at Jackson Recovery in Sioux City Iowa.  In November 2012 he worked as a therapist; however, he was unable to keep up with the requirements of the job.  Due to difficulties with his work, he returned to his prior job at the half-way house.  The Veteran reported nightmares of military trauma three times per month, and difficulty sleeping.  The Veteran reported daily distressing thoughts that lead to sadness, and he reported feelings of loneliness and hopelessness.  The Veteran reported an exaggerated startle response and hypervigilance, and irritability that leads to occasional conflict.  The Veteran reported second guessing his thought process.  The Veteran denied suicidal or homicidal ideations, or delusions or hallucinations.  There were no reports of any legal or behavioral problems.  He reported he does not want to "go anywhere or do anything as far back as I can remember."  The Veteran reported impairment due to fear of loss, finding it difficult to establish close ties because of the bonds he lost in service.   

At the September 2015 hearing, the Veteran reported anxiety on a daily basis, and difficulty sleeping.  The Veteran reported being tired all day, and for no apparent reason he will begin crying and not be able to stop.  He reported missing work on average one day a week, and was planning to stop working this year, because he did not feel he could continue working due to his symptoms.  The Veteran reported difficulty remembering things, and pointed to an occurrence when he got a camera speeding ticket after going through a red light in an intersection, but not recalling having gone through that intersection.  The Veteran reported having nightmares on a regular basis, and panic attacks at least once a week.  The Veteran's spouse was in attendance, and she reported that the Veteran has nightmares at least three or four times a week.  The Veteran reported avoiding crowds, and only seeking the company of immediate family members.  The Veteran reported that he would be let go at his current place of employment, had he not let them know of his plan to retire.  The Veteran denied suicidal or homicidal ideation.  He reportedly goes to a psychiatrist once a month, and a psychologist on average every two weeks.  The Veteran discussed the difficulty he had when his spouse left him because of his behavior.  His spouse is a licensed mental health therapist. 

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that for all periods under consideration, the Veteran's PTSD is appropriately evaluated as 50 percent disabling.  The Board notes that the Veteran has reported consistent depression and anxiety throughout the period on appeal.  The evidence shows that the Veteran has suffered from continued anxiety and depression over the course of his treatment.  He also has consistently reported increased irritability and issues with anger, causing him to have a low tolerance for frustration. The Veteran has shown disturbances of mood and motivation that have spanned a long duration, but the severity of these feelings have been moderate throughout the course of his treatment, resulting in a moderate overall impact on the Veteran's functioning.  The Veteran has been employed, gone to school, attended therapy sessions, and tended to the activities of daily living throughout the course of this appeal period.  Thus, while the Veteran suffers from chronic depression that manifests highs and lows in response to past and current stressors, the frequency, severity, and duration is not such that the Veteran is in near continuous depression affecting his ability to function independently, appropriately, and effectively.  As a result, the Board finds that the Veteran's mood disturbances do not rise to the level of "near continuous" or result in the inability to perform activities of daily living as required for a 70 percent rating.

As it relates to his judgment and thinking, the Veteran has been consistently described as having normal thought processes.  The Veteran has denied hallucinations and delusions.  Overall, there appears to be infrequent and mild impact on the Veteran's judgment and thinking by his PTSD. Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology does not more nearly approximate the symptoms and manifestations required for a 70 percent rating. 

Regarding the Veteran's social functioning; the evidence shows that he has had difficulty maintaining social interactions with friends or family, as evidenced by his  separation and reconciliation with his spouse, and estranged relationship with one of his children.  The severity of the Veteran's impediments to social functioning rise to the level contemplated by a 50 percent rating.  Given that the Veteran has contact with two of his children, and lives with his spouse, it cannot be persuasively said that the Veteran is completely unable to establish and maintain effective relationships, indicative of a 70 percent rating.

With respect to the Veteran's occupational functioning, the examiners throughout the course of the appeal and the Veteran's records reveal that the Veteran's PTSD symptoms have affected his employment.  He was terminated from a job due to customer complaints, and later after obtaining new employment had to revert to a prior position at a half-way house due to problems functioning fully in his position.  At the hearing the Veteran's representative noted that the Veteran missed "one or two days a week because of the PTSD" to which the Veteran replied:  "If, if I wasn't working for somebody that is understanding as they are I probably would be done long time ago."  The Veteran then appeared to indicate that he put in for retirement and that if he had not put in for retirement his employer would have let him go.  Also during the hearing, the Veteran indicated that at least once a week "for whatever reason either [he] go[es] in late or [he] just simply can't get out of bed and . . .  [does not] go in and call[s] in sick."  He further testified as follows:  "it's to the point now where, um, they've been concerned about it and have addressed that concern, uh, but because I'm 67 years old, uh, even though I could probably go on and do this forever, uh, I put in my notice to, that I'm going to leave at the end of the year and then do a retirement just simply because I can't take it anymore. I just, you know."   As noted above, the percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 C.F.R. § 4.1.  The assignment of a high disability rating of 50 percent is recognition of significant interference of the Veteran's PTSD in his employment.  Moreover, although the Veteran appears to indicate that he has not always had his ideal job, the evidence of record shows that he remained otherwise employable until he decided to put in for retirement by choice.  Indeed, the December 2010 VA examiner found that the Veteran's PTSD was mild in nature, and the May 2014 VA examiner found that the Veteran's level of occupational and social impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Board finds that the VA examiners' opinions are entitled to greater weight than the Veteran's opinion and his spouse's opinion because of the VA examiners' specialized training in evaluating psychiatric disorders and impartiality. 

Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his psychiatric diagnosis warrants a 50 percent rating throughout the period on appeal. The Veteran has consistently reported difficulties related to depression, anxiety, sleep, nightmares, irritability, impairment in memory (as evidenced by his forgetting he drove through intersections), and difficulty in establishing and maintaining effective work and social relationships.  However, the nature, frequency, duration, and severity of these symptoms do not result in near or total occupational and social impairment, as evidenced by the Veteran's ability to maintain activities of daily living and have intermittent contact with his two children and spouse.  Therefore, the Board finds that the criteria for a 70 or 100 percent rating under the General Rating Formula are not met at any point during the appeal period.

The Board finds that the symptoms described by the Veteran, his psychotherapists, and the VA examiners who conducted his VA examinations, most nearly approximate a 50 percent rating for the entire appeal period.

Additionally, the Board finds that at no point during the appeal period did the Veteran's symptoms most nearly approximate a 70 percent rating. The evidence shows that the Veteran was able to maintain some social interactions with family members. Thus, even if the Veteran has difficulty in maintaining relationships, it cannot be said that the Veteran is completely unable to establish and maintain effective relationships. While the Veteran has reported depression, hyper startle response, hypervigilance, anxiety, avoidance of crowds, intrusive thoughts, and sleep disturbances, there was no evidence of near continuous panic, obsessional rituals, incoherent speech, impaired impulse control, spatial disorientation, or suicidal ideation.

The Board also finds that the Veteran's disability does not more nearly approximate the criteria for a 100 percent rating.  Total and occupational and social impairment has not been shown in that the Veteran maintains a relationship with his spouse and two children, and is able to maintain his employment.  His symptoms have not been manifested by gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform daily living, or disorientation to time or place.  The Veteran was repeatedly noted as having proper hygiene and appearance, and as being alert and oriented.  The Veteran repeatedly denied suicidal and homicidal ideation and auditory and visual hallucinations.  The Veteran also denied delusions.  The Board notes, the symptoms noted in the rating criteria are not intended to be an exhaustive list, but are examples of the types and severity of symptoms that indicate a certain level of disability.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013)  Based on the overall evidence of record, including the Veteran's lay statements, the effects of the symptoms of the Veteran's PTSD have not been described to be of a type, frequency and severity that rise to the level of total occupational and social impairment as contemplated by the criteria for a 100 percent scheduler rating, or a 70 percent rating as stated above.  

Extraschedular Consideration

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b)(1). An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable. 38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied. Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry. First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id. 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule. As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran also has not described any exceptional or unusual features of his PTSD, and there is no objective evidence that any manifestations are unusual or exceptional.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability, and provide for higher ratings for additional or more severe symptomatology than is shown by the evidence.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown,  9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  




III. TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is either one disability ratable at 60 percent or more, or, if more than one disability, at least one disability is ratable at 40 percent or more and the multiple service connected disabilities combine to a disability rating of 70 percent or greater. Id. 

While the Veteran may be unemployed, the dispositive issue is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For a Veteran to prevail on a claim for a TDIU rating, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. 4.16(a).  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor advancing age may be considered.  

Service connection is currently in effect for PTSD (which the Board finds 50 percent disabling), diabetes type II rated as 20 percent disabling, tinnitus rated as 10 percent disabling, and hearing loss with a non-compensable rating.  The issue of unemployability was raised by the Board in the March 2014 Remand.  Thereafter, the Veteran submitted a VA Form 21-8940 for increased compensation based on unemployability in May 2014, and submitted an Application For Increased Compensation Based on Unemployability during the appeal period.  The Veteran claimed that his PTSD rendered him unemployable.  The Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for consideration of entitlement to a TDIU based on PTSD alone.  Despite these requirements, it is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Where a claimant does not meet the schedular requirements of 38 C.F.R. § 4.16(a), however, the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) in the first instance, and must first refer the claim to the Director of the Compensation Service for extra-schedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  Regardless, the Board finds that the evidence of record does not persuasively show that the Veteran's PTSD renders him unemployable.  [The Board notes that the RO found that the Veteran was not entitled to TDIU in the June 2014 supplemental statement of the case.  The RO recognized that the Veteran indicated that he could not work due to his PTSD.  Thus, notwithstanding the RO's finding that the Veteran's "service connected conditions [do not] preclude [the Veteran] from obtaining or maintaining a gainful occupation" it follows that if the RO did not find that all the Veteran's service connected disabilities (i.e., PTSD as well as diabetes, hearing loss, and tinnitus) render him unemployable, and in continuing the 30 percent evaluation for PTSD, then a reasonable inference can be made that the RO did not find that the Veteran's PTSD alone rendered him unemployable and that the Veteran's case was not for extra-schedular consideration (the Veteran did not meet 4.16(a)).]  

The Veteran's spouse submitted statements, and testified at the September 2015 hearing that the Veteran has had and currently has difficulty with employment.  The Veteran's spouse stated he frequently misses work due to his PTSD symptoms.  In April 2010 the Veteran reported being terminated due to customer complaints.   Subsequently after obtaining employment as a therapist, he returned to his prior position at a half-way house.  At the 2015 Board hearing, the Veteran appeared to indicate that he put in for retirement and that if he had not put in for retirement his employer would have let him go.  He also testified as follows:  "[I]t's to the point now where, um, they've been concerned about it and have addressed that concern, uh, but because I'm 67 years old, uh, even though I could probably go on and do this forever, uh, I put in my notice to, that I'm going to leave at the end of the year and then do a retirement just simply because I can't take it anymore. I just, you know."  As noted above, the December 2010 VA examiner found that the Veteran's PTSD was mild in nature, and the May 2014 VA examiner found that the Veteran's level of occupational and social impairment was occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The Board finds that the VA examiner's opinions are entitled to greater weight than the Veterans' opinions and his spouse's opinion because of the VA examiners' specialized training in evaluating psychiatric disorders and impartiality.  The Board recognizes that the Veteran reported that he lost his job in 2010 and resumed work in 2012.  VA Form 21-8940 shows the Veteran reported that he stopped working in March 2010 and resumed working in March 2012.  VA Form 21-8940, however, also shows that the Veteran was in school from August 2010 to August 2012.  When he resumed work, he worked at the Jackson Recovery Center from March 2012 on a full-time basis and continued to work according to testimony taken at the September 2015 Board hearing.  The Veteran earned a Bachelor's Degree in Human Services and Psychology from August 2010 to August 2012 through VA Vocational Rehabilitation Services and although the Veteran claims that he was unable to handle the stress when hired as a therapist so he took "a very simple position working as a technician" he nevertheless was able to earn a degree and holds yet another degree-an Associate's degree in business.  As noted above, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  In determining employability, the veteran's level of education, special training, and previous work experience is for consideration.  The Board is not persuaded that given the Veteran's level of education, special training, and previous work experience, his PTSD renders him unemployable.  Also, unfortunately, the Veteran's testimony that "even though [he] could probably go on and do this forever" coupled with testimony that he put in for retirement "just simply because [he] can't take it anymore" is not persuasive evidence that his PTSD actually renders him unable to secure and follow a substantially gainful occupation.  Rather, the record tends to show that the Veteran's impending retirement is by choice as opposed to showing the Veteran is afflicted by a level of impairment associated with his PTSD so severe that he is unable to be gainfully employed.  Indeed, notwithstanding testimony at the September 2015 Board hearing regarding problems with memory on the job, progress notes show as late as September 2015 that the Veteran's memory function was noted as normal.  Progress notes dated in July 2015 and August 2015 show the Veteran discussed with his counselor his retirement early next year and "what he might do to fill his time."  It was reported that the Veteran was considering taking classes and volunteering.  This is further evidence that tends to show the Veteran continues to be capable of performing the physical and mental acts required by employment.  For these reasons, the Board finds that the medical and lay evidence of record does not persuasively suggest that the Veteran's PTSD precludes him from following a substantially gainful occupation.  In so finding, the Board finds that the RO's denial of TDIU to include essentially declining to refer the claim to the Director of the Compensation Service for extra-schedular consideration was proper.  

(CONTINUED ON NEXT PAGE)










ORDER

A higher initial rating of 50 percent for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a TDIU is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


